DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-4, 6, 9, 11, 12, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Miller (U.S. 7,442,423).
In re Claims 1, 3-4, 12  Miller teaches a panel  configured for forming a floor or wall covering, the panel comprising: at least one core layer (10), the core layer comprising at least one pair of opposite side edges (20,22,24) which is provided with complementary coupling parts, the core layer comprising an upper core surface and a bottom core surface; and at least one ceramic tile (28) (Column 6, 63-64), the ceramic tile comprising an upper surface and a substantially flat bottom surface, wherein the ceramic tile is attached to the upper core surface of the core layer; wherein the ceramic tile comprises at least one protective layer (26) located at its bottom surface and covers at least a part of the bottom surface.  In re Claims 2 and 3, Miller teaches that protective layer (26) is a water impervious adhesive.  The adhesive therefore sticks to the ceramic tile and may be considered part of it.  The term integral is broad and can be considered as a combined piece of a greater whole.  It need not be formed as a monolithic portion 
In re Claims 6 and 9, Miller teaches that the protective layer (26) ranges in thickness from 0.05-0.75 mm.  Applied adhesive typically does not have a perfect, uniform thickness and the thickness range specified by Miller supports the interpretation that the protective adhesive layer (26) has an uneven thickness.  (Column 6, Lines 51-53)
In re Claims 11 and 12, Miller teaches a tile thickness of 2-8 mm with a bottom surface that appears to be substantially flat.  (Figures 1,2, Column 6, Lines 63-66)
In re Claims 14 and 15, Miller teaches that the peripheral edges of at least one ceramic tile are positioned at a predetermined distance (30) of  1.5 mm from the peripheral edges of the at least one core layer such that a grout is formed when a plurality of panels are interconnected.  This forms a 1/8 inch grout gap.  (Figures 3,4; Column 7, Lines 16-21)
In re Claims 16, Miller teaches that the core layer (12) may be made from synthetic material or fiberboard which are material composites.  (Column 6 Lines 40-49)  As was noted in the above 112-Rejection, the term “in particular” is indefinite and the limitation ‘mineral composite” has therefore not been positively claimed.  Therefore, the claims only requires a composite material. 
In re Claims 18, Miller teaches that the core layer (12) is ranges in this from 4 – 12 mm  (Column 6, Lines 37-38)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 7,442,423).
In re Claims 5 and 17, Miller has been previously discussed.  The crossectional view appears to shown in Figures 1 and 2 appears to show protective layer (26) covering and sealing the entire bottom surface of ceramic tile (28).  However, it is not clear if this coverage extends for the entirety of the bottom area.  Further Miller does not specifically teach that the protective layer covers and/or seals off at least 50% or 80%.  Finally, Miller does not teach a core layer density of 1200-2000 kg/m3 or 1400-1600 kg/m3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have coverage or core densities in these ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  An adhesive covering greater that 50% or 80% would strongly connect the tile to the core.  The protective layer would substantially or entirely cover and/or seal off the bottom surface of the ceramic tile.  Material this dense would provide sufficient support for flooring in areas of foot traffic.
In re Claim 13, Miller has been previously discussed but does not specifically disclose an upper tile surface with a decorative image.  The examiner takes official notice the tiles with decorative images on the upper surface are well known in the art and modifying Miller with decorative images would be obvious for aesthetic reasons, 
Claims 4, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 7,442,423) in view of Stout (U.S. 3,898,091)
In re Claims 4, 5, 7, 8, and 10, Miller has been previously discussed but does not teach a protective layer that is a ceramic glaze/flux with Zinc Oxide additives.
Stout teaches ceramic glazes/fluxes that are used to coat ceramic products in order to improve appearance and strength of the fired product.  In addition Zinc oxide is used in many types of glazes/fluxes.  (Column 1, Lines 10-25, Column 6, Lines 60-62)  
It would be obvious to one of ordinary skill in the art at the time of filing to coat the surfaces of the tile (28) taught by Miller with a glaze/flux using Zinc Oxide as disclosed by Stout.  This would strengthen the tile and improve its appearance.  This protective glazing would be integral with the ceramic tile.  In coating the tile surfaces entirely the glaze would cover and seal off better than 80% the bottom surface in order to assure consistent strengthening of the entire tile. 

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.   The applicant argues that the adhesive layer (26) disclosed by Miller is a part of the core and not the tile.  The examiner respectfully disagrees noted that the protective adhesive adheres to the bottom surface of the tile as is required by the claim .
The applicant also argues that it would not be obvious to modify Miller with the protective glazing disclosed by Stout because glazing is a decorative feature and that there would be no need to apply it to the bottom of the tile.  The examiner points out that the Stout references teach application of glazing to ceramic surfaces to not only inrpove appearance but to also improve the strength as well.  Therefore a more durable tile with glazing on its front and back surfaces would be aesthetically pleasing and reinforced.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633